Citation Nr: 0944117	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a back spasm.

4. Entitlement to service connection for residuals of cold 
weather injury, both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the claimed 
disabilities of bilateral hearing loss, hypertension, back 
spasm, residuals of cold weather injury, bilateral feet, and 
dental treatment.  The Veteran's notice of disagreement and 
substantive appeal pertained only to the four issues listed 
on the title page.

The Veteran testified in September 2009 before the 
undersigned at a travel board hearing held at the RO.  A 
transcript has been incorporated into the record.  The 
Veteran submitted additional evidence in September 2009 with 
a signed waiver of RO review.

As discussed further below, in September 2009, the Veteran 
withdrew the appeal for claim seeking service connection for 
residuals of cold weather injury, both feet. 

In letters dated May 2005 and June 2006, the RO notified the 
Veteran that most likely his service treatment records were 
destroyed in the July 1973 fire at the National Personnel 
Records Center (NPRC).  The RO asked the Veteran to execute 
NA Form 13055, which he did, to attempt to locate records 
from sources other than the NPRC. Such efforts were 
apparently fruitless.  Nevertheless, the Board is aware of 
the heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1. The competent medical evidence of record does not 
demonstrate that a hypertension disability is causally 
related to active service

2. The competent medical evidence does not show that there is 
a current diagnosis of a back spasm disability of record.     

3. By means of a September 2009 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of the issues of entitlement to service 
connection for residuals of cold weather injury, both feet.    


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).

2. Back spasm condition disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2009).  

3. The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
residuals of cold weather injury, both feet, have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of 
letters dated in May 2005, June 2005, and March 2006 which 
were issued prior to the RO decision dated August 2006.  
Those letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  See also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, except for the evidence 
identified below in the remand order regarding the claim for 
service connection for bilateral hearing loss, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board notes that during the Veteran's testimony, a witness 
suggested that the Veteran began receiving treatment at the 
VA facility as early as 2002, so that not all of the 
Veteran's VA treatment records had been obtained and added to 
the claims file.  Upon review of the claims file, the Board 
notes the VA treatment records begin in March 2005.  A 
treatment entry dated March 2005 described the Veteran as 
retired and that he "reports" to the clinic for medical 
care.  An April 2005 entry noted the Veteran had "recently 
transferred care" to VA.  Further, in correspondence between 
the Veteran and the RO regarding his claims, the Veteran 
noted in his statements that all of his care was through VA.  
After the RO twice obtained copies of the treatment reports, 
that begin in March 2005, the RO sent a January 2007 letter 
to the Veteran informing him that it had obtained his VA 
treatment records and that they began in March 2005.  The 
Board finds that the relevant VA treatment records are of 
record. 

Private medical records have also been obtained, including 
those from Baylor University Medical Center.  In a May 2005 
statement, the Veteran indicated that he had submitted all 
information and evidence pertinent to his claims.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.

The Veteran was not afforded an examination with regard to 
his hypertension and back spasm claims.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
regarding the claims of hypertension and a back spasm because 
the evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  As further discussed below, the 
claimed disorders are not shown until many decades after 
service, and despite the Veteran's current contentions, the 
pertinent reports, including history, do not tend to reflect 
any link to service.  As such, the Veteran's current lay 
statements must be rejected in the face of the other evidence 
that outweighs his recent accounts.  In this circumstance, an 
examination is not in order.     
 
Given the Veteran's expression of intent to withdraw his 
appeal regarding the issue of service connection for 
residuals of cold weather injury, both feet, as discussed 
below, further discussion of the impact of the VCAA on that 
claim is not necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding these claims for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the case at hand, the Veteran submitted a March 2005 claim 
seeking service connection for "feet frost bite", in 
addition to other disabilities.  The rating decision dated 
August 2006 denied service connection for this disability.  
The Veteran's October 2006 notice of disagreement and 
February 2007 substantive appeal both included this claim. 

By means of a written statement submitted in September 2009, 
the Veteran indicated that he wanted to withdraw the service 
connection claim for residuals of cold weather injury, both 
feet.  The written statement is of record.  As such, the 
Board finds that the Veteran's September 2009 statement of 
record withdraws from appeal the service connection issue of 
residuals of cold weather injury, both feet.  As the Veteran 
has withdrawn his appeal as to this issue, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue, and it is dismissed without 
prejudice.

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion - Hypertension

As noted, the Veteran's service treatment records are not 
available.  In the Veteran's statements, he described an 
incident of his fainting after a training exercise and, upon 
treatment in service while stationed in Germany, of his being 
informed that he had hypertension.  The Veteran has stated he 
still suffers from that disability.  See May 2005 statement.

The Veteran submitted private treatment records that begin in 
October 1991.  The first entry of a complaint about the 
Veteran's blood pressure is found in August 1993.  The 
Veteran sought treatment after feeling lightheaded and dizzy 
and after leaving work for home.  The treatment notes refer 
to blood pressure, not hypertension.  In February 1994, the 
treatment note indicates the Veteran had uncontrolled 
hypertension; this is the first treatment report that refers 
to the Veteran having hypertension.  Later treatment notes 
refer to the hypertension being monitored.  See April 1994, 
January 1995, May 1995.  There is no reference in the notes 
to the Veteran's military service or of having hypertension 
since service.

The VA treatment records, beginning in March 2005, note that 
the Veteran had hypertension.  See October 2005.  Again, no 
treatment entry refers to an incident in service or 
attributes the hypertension to service. 

The Board finds the diagnosis of hypertension in 1994, nearly 
39 years after the Veteran was discharged from service, to be 
very probative.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

While the Board acknowledges the Veteran's contentions, the 
Board finds that there is no competent medical evidence which 
relates the hypertension disability to service.

The Board acknowledges that the Veteran is competent to 
discuss fainting in service and seeking treatment and 
experiencing symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that this lack of documented 
treatment for nearly 39 years, as well as the years of 
private treatment reports with no mention of hypertension to 
be more probative than the Veteran's current recollection of 
symptoms experienced in the distant past.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.  Moreover, 
there is no competent medical evidence that the hypertension 
disability is causally related to the Veteran's service.  The 
Veteran has not been shown to possess the requisite training 
or credentials needed to render a medical diagnosis, and 
without such supporting documentation, his statements are of 
little probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
finds that the etiology and diagnosis of hypertension to be 
far too complex a medical question to lend itself to the 
opinion of a layperson.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  The claim is denied.

Discussion - Back Spasm

The Veteran has stated that he sought treatment in service 
after injuring his lower back in course of his duties as a 
gunner while in service in Germany.  See May 2005 statement.  
During his testimony in September 2009, the Veteran testified 
he had been told during his in-service treatment that he had 
"slipped" a disc.

Private treatment records in the claims file begin in October 
1991 and extend through 2002, then again from 2008 to 2009.  
A review of these records finds no references, complaints of, 
or treatment for back "spasms".  There are a few complaints 
and records of treatment of back pain.  Though the records 
begin in 1991, the first complaint of low back pain is found 
in an October 1998 complaint of pain following a motor 
vehicle accident on his employer's property.  The Veteran 
complained of soreness in his low back and that his legs grew 
tired fast.   He also complained in October 1998 of low back 
pain days after this accident.  The diagnosis was back 
strain.  In November 1998 the Veteran complained again of 
soreness in his back, and that the pain went down his right 
leg.  The impression remained low back strain and "MVA" 
(motor vehicle accident) was noted on the report.  The 
December 1998 treatment report noted the Veteran was 
"still" having back pain and the diagnosis was again acute 
back strain.  In a September 1999 treatment report, when the 
Veteran sought treatment for another condition, the examiner 
considered the musculoskeletal system normal.  An April 2000 
treatment report for pain in his right shoulder included the 
history of a back "problem" in the past from an "MVA".  
The private records contain no other complaints regarding the 
Veteran's low back.  There was no reference to the Veteran's 
military service or any incident in service.

The Veteran's VA treatment records also contain no references 
to a back "spasm."  That the Veteran had back or low back 
pain was referred to in a March 2005 entry under past medical 
history that included the subjective report that he had 
"LBP" (low back pain) DDD (degenerative disc disease).  
There was no indication when or from whom he received the 
diagnosis.  Another March 2005 treatment report noted the 
Veteran complained of LBP for "SEV" (several) years, 
intermittent, with walking.  Again, there was no reference to 
his military service or any incident in service.  An April 
2006 VA treatment report also included backache NOS (not 
otherwise specified) in the list of past medical history.

While the Board has no cause to doubt the Veteran's statement 
that he sought treatment for his lower back while in service 
and stationed in Germany, whatever he experienced there was 
acute and transitory, as evidenced by the private treatment 
records, submitted by the Veteran and beginning in October 
1991, that bear no mention of chronic or acute back spasms, 
or of any back disability, or of any reference whatsoever to 
his military service.  The October 1998 complaint of low back 
soreness that lasted into December 1998 were plainly labeled 
as acute and attributed by the private treating examiner to 
the motor vehicle accident suffered in October.  An April 
2000 private treatment report did refer to the Veteran having 
back "problems", but even these problems were attributed to 
the motor vehicle accident in 1998.  Even the more recent VA 
treatment records, that begin in 2005, contain no complaint 
or treatment for his low back, but do include as part of his 
past medical history, as reported by the Veteran, backaches, 
low back pain, and degenerative disc disease.  

The Board finds the absence of documented complaints or 
treatment for nearly 50 years after the Veteran was 
discharged from service in 1955 until the Veteran filed his 
claim in 2005 to be very probative.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, the Veteran has not brought forth competent 
evidence from a medical professional of a current disability 
stemming from back problems during service; thus, service 
connection for the claimed condition cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing the back 
pain in the course of his duties as a gunner and seeking 
treatment for that pain in service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making 
medical conclusions; thus, his statements regarding diagnosis 
or causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology and diagnosis of low back 
problems or low back pain to be far too complex a medical 
question to lend itself to the opinion of a layperson.

While the Board acknowledges the Veteran's contentions and 
the Board stresses it has no cause to question the Veteran's 
credibility or sincerity, or that he sought treatment in 
service for back pain, the Board finds that the weight of the 
evidence does not support a conclusion that the claimed 
disability is related to the Veteran's service.  While the 
Veteran has stated that he was given a diagnosis of some back 
condition in service and has continued to experience those 
back symptoms since service, the private treatment reports of 
record, which span over 10 years, make no mention of any such 
longstanding symptoms or complaints and attribute the 1998 
complaint of back soreness and pain down the right leg, 
diagnosed as an acute back strain, to a recent motor vehicle 
accident.  As such, the Veteran's current contentions must be 
rejected as outweighed by the other evidence of record.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a back spasm condition 
is denied.

The appeal regarding an entitlement to service connection for 
residuals of cold weather injury, both feet, is dismissed.



REMAND

During his September 2009 testimony, the Veteran stated that 
his hearing was regularly checked by his employer for years 
prior to his 1999 retirement.  There are no hearing 
evaluations attributable to his employer or dated prior to 
1999 of record.  An attempt to secure these records should be 
accomplished.   

The Veteran was afforded a VA audiology examination in 
connection with his claim in July 2006.  The Veteran is 
competent to state whether he was exposed to loud noises.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, 
the Board finds the Veteran's statements to be credible.  
Therefore, his exposure to acoustic trauma in service is 
conceded.  See  38 C.F.R. § 3.304 (d). However, there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim.  Therefore, with the spirit of O'Hare in 
mind, another VA medical examination regarding the etiology 
of the Veteran's current bilateral hearing loss should be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to the testing or treatment of 
his hearing as obtained through his 
employment at Lockheed-Martin prior to his 
retirement, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2. Thereafter, the Veteran should be 
scheduled for a VA audiological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should accept 
as true the Veteran's statements regarding 
his in-service noise exposure.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
rendered.  

3. After completion of the above, review 
the expanded record, to include any 
private hearing testing data from the 
Veteran's former employer, and undertake a 
merits analysis of the claims of service 
connection for bilateral hearing loss 
disability.  Unless the benefits sought 
are granted, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


